DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, of U.S. Patent No. 11,110,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are arguably broader than claims 1, 10, of U.S. Patent No. 11,110,934 which encompasses the same metes, bounds, and limitations. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to eliminate the limitations of the narrower claims, since it has been held that omission of an element and its function and a combination where the remaining elements perform the same functions as before involves only routine skill in the art. See in re Karlson, 136 USPQ 184.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Otake (US 2018/0037216) in view of Matsumura et al. (US 10,994,724).
Regarding claims 20, 22, Otake discloses a vehicle travel control apparatus for a vehicle (fig. 2), comprising: at least one processor programmed to (fig. 1): repeatedly determine whether or not a driver of the vehicle is in an abnormal state in which the driver loses an ability to drive the vehicle (page 1, [0002-0004]); acquire peripheral information of the vehicle (page 4, [0062]); determine, based on the peripheral information (page 4, [0062-0063], on a travel path along which the vehicle is to travel, through which the vehicle should not path while the driver is in the abnormal state (page 14, [0186-0188]); while it has been determined that the driver is in the abnormal state (page 14, [page 14, [0186-0187]).
    Otake discloses all the limitations set forth above but fails to explicitly disclose whether or not there is a stop point, and control the vehicle in such a manner that the vehicle does not path through the stop point, when it is determined that there is the stop point.
 However, Matsumura discloses whether or not there is a stop point, and control the vehicle in such a manner that the vehicle does not path through the stop point, when it is determined that there is the stop point (col. 14, lines 6-33).
  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the features of Matsumura within the system of Otake in order to accurately determine whether the driver is in the driving incapable abnormal state thereby maximizing the safety of the system.

Regarding claims 21, 23, Otake discloses wherein the stop point includes at least one of: an intersection on the travel path along which the vehicle is to travel, a junction with another lane on the travel path along which the vehicle is to travel, or a railroad crossing on the travel path along which the vehicle is to travel (fig. 2-fig. 4; page 1, [0008-0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando et al. (US 2020/0297270) discloses biometric…..apparatus.
Choi et al. (US 2017/0090475) discloses driver…..device.
Takano (US 2018/0015827) discloses vehicle warning control apparatus.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PREVIL whose telephone number is (571)272-2971. The examiner can normally be reached Monday-Friday from 9:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang Quan-Zhen can be reached on 571 272 3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DP
October 5, 2022

                                                                 /DANIEL PREVIL/                                                                 Primary Examiner, Art Unit 2684